DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 08/08/2022 has been received and considered. Claims 1-11 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites the limitation "the computing device" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "computing devices" anteceding this limitation. The recitation of “the computing device” is unclear because it is uncertain which of the plurality was intended.
As to claim(s) 3, 4, they are objected for the same deficiency. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an FRP (fiber reinforced plastic) optimization system, (machine = 2019 PEG Step 1 = yes) that determines specs of FRP as a structural member, which calculate mechanical properties according to input specs, and determine virtual specs equivalent to the mechanical properties with a smaller number of layers than the input specs, and analyzes a mechanical structure response to an external force using the virtual specs, calculates a stress generated using the response and the input specs, evaluates reliability using the stress, and determines the specs of the mechanical structure on a basis of a result of the evaluation.
Claim 5 recites an FRP optimization device (machine, manufacture = 2019 PEG Step 1 = yes) that determines FRP specs as a structural member, which comprises determining the FRP specs of a target mechanical structure, including calculating FRP mechanical properties on a basis of FRP input specs; calculating virtual stacking specs on a basis of the mechanical properties; analyzing a mechanical structure response to an external force on a basis of the virtual stacking specs; calculating a stress generated in the FRP on a basis of the response of the mechanical structure analyzed and the FRP input specs; calculating a reliability parameter correlated with FRP reliability on a basis of the stress; and calculating an optimum value of the FRP specs of the mechanical structure on a basis of a value of the reliability parameter.
Claim 9 recites an FRP reliability evaluation method (process = 2019 PEG Step 1 = yes), comprising: calculating FRP mechanical properties on a basis of input FRP specs; calculating virtual stacking specs that give equivalent mechanical properties with a smaller number of layers than the input FRP specs; analyzing a mechanical structure response to an external force on a basis of the virtual stacking specs; calculating a stress generated in the FRP on a basis of the response of the mechanical structure and the input FRP specs; and calculating a reliability parameter correlated with FRP reliability on a basis of the stress.
Step 2A, Prong One: Claims 1, 5, and 9 are substantially drawn to mathematical concepts, calculations: determining, calculating, analyzing a mechanical structure response to an external force using virtual specs, and evaluating reliability. About analyzing a mechanical structure, the specification reads "[0035]… computing device 2 extracts a parameter 110… analyzes the response of the mechanical structure 3 using the parameter 110". About evaluating reliability, the specification reads "[0022]… value of the reliability parameters evaluated (calculated) in step S6". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: As to the computing devices and computation processing unit, they are interpreted as drawn to a generic computer for performing mathematical computations. Claims also recite “input the FRP specs ”, "FRP specs input from the input unit", and "inputting FRP specs". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A in the independent claims, the computing devices and computation processing unit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. The use of a computer to implement the abstract idea of a mathematical algorithm has not been held by the courts to be enough to qualify as “significantly more”. See MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014)”; also see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Examiner notes that an improvement to another technology, outside of the mathematical algorithm, is not claimed. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims: Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts: determining, analyzing a response, calculating, evaluating reliability, predicting, and identifying a damage occurrence site on a basis of the calculated occurrence probability of damage. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims recite “extracts the operation information from the first database", "the existing specs extracted from the second database", database storing, and "extracting operation information". These limitations describe the concept of “mere data gathering”, which corresponds to the concepts identified as abstract ideas by the courts. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. Data gathering has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-11 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Allowable Subject Matter
Claims 1-11 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
A reason for the indication of allowable subject matter was provided in the Office Action dated 06/06/2022. 

Response to Arguments
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the claim objections, the amendment corrected all deficiencies and those objections are withdrawn.
Regarding the Claim Rejections - 35 USC 112(b), the amendment corrected all deficiencies and those objections are withdrawn. The amendment introduced new deficiencies.
Regarding the rejections under 101, Applicant argues, (see page 8, 3rd paragraph):
‘… invention improve the reliability of mechanical structures such as railroad cars. Examples of the improvements described in the specification are provided below:
with the FRP optimization system of the present example and the device including the same, it is possible to efficiently search (calculate) an optimum value of the FRP specs most suitable for improving the reliability of the mechanical structure 3 such as a railroad car without sequentially modeling FRP stacking configurations having different specs; (¶ [0030])
unlike the case of modeling the FRP without taking into account the thickness, the joint can be modeled without a spatial gap, and a reduction in accuracy of reliability evaluation of the joint can be avoided; (¶[0031])
makes it possible to predict the reliability of the mechanical structure 3 with higher accuracy and determine the optimum FRP specs according to the prediction result. Furthermore, it becomes possible to more efficiently determine the optimum value of the FRP specs. (¶[0041])…'

Examiner's response: Applicant's argument is not persuasive, because the exception is not integrated into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. As to the argued improvements in the specification, they are mathematical improvements (emphasis added): '… efficiently search (calculate) an optimum value of the FRP specs most suitable for improving the reliability of the mechanical structure 3 such as a railroad car without sequentially modeling FRP stacking configurations having different specs; (¶ [0030])… joint can be modeled without a spatial gap, and a reduction in accuracy of reliability evaluation of the joint can be avoided; (¶[0031])… predict the reliability of the mechanical structure 3 with higher accuracy and determine the optimum FRP specs according to the prediction result. Furthermore, it becomes possible to more efficiently determine the optimum value of the FRP specs. (¶[0041])…'. About the modeling, Examiner notes that such modeling is mathematical. The specification reads "[0008]… although the analysis using the solid elements can maintain the accuracy in the reliability evaluation of the joint, it has a problem that the calculation load increases and the time required to create the calculation model increases". Improved math is math. Improved math is a species of the genus math. Math cannot be "additional element(s)" or limitation(s) [beyond those that recite the abstract idea] (emphasis added), because math is an abstract idea. An abstract idea cannot be an additional element. It is unclear how an abstract idea, which is itself a judicial exception, adds significantly more to a judicial exception. About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM hereinafter), No. 2015-1763 (Fed. Cir. June 27, 2016) reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). Therefore, the claims do not amount to significantly more than the abstract idea itself.
Applicant further argues, (see page 8, 4th to last paragraphs):
'Additional evidence of the claims of the present application providing an improvement to the technology of composite materials with FRP is shown by the allowability of the claims over the prior art as noted in the Office Action.
… the claims according to the present application provide improvements in the technology of composite materials with FRP…'

Examiner's response: Applicant's argument is not persuasive, because a novel abstract idea is also an abstract idea. A novel abstract idea is also a species of the genus abstract idea. A novel abstract idea (as argued by Applicant) is a judicial exception without significantly more. MPEP 2106.04 Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception [R-10.2019], I. JUDICIAL EXCEPTIONS, reads '… The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad… (noting that Myriad discovered the BRCA1 and BRCA1 genes… Flook… ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo… (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’"… See also Myriad… ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry."). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was "new". Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original)'.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masao Tomioka, U.S. Patent 11034103, teaches “In a cut surface of a carbon fiber-reinforced plastic having a radius of carbon fibers of r (μm) and a fiber volume percentage content of Vf (vol %), the length of one edge, La, of a unit regular hexagon H obtainable when carbon fibers C have been theoretically perfectly dispersed as illustrated in FIG. 4, can be determined by the following Expression (8) [Mathematical Formula 8]… (8) (see col. 21, lines 19-30).
Yuta Naito, U.S. Patent 11279097, teaches “the proportion of the surface area of the layer shaped body α in the convex/concave portion-containing face of a fiber reinforced plastic material relative to the surface area, which accounts for 100%, of the layer shaped body α was calculated by equation (I) below…" (see col. 13, lines 41-50).
Stefan Glaser, U.S. Pre–Grant publication 20100299108, teaches “[0017] … For an injection molding process, the process that is also generally used to produce components from fiber reinforced plastic, the orientation distribution density of the fibers is calculated from the data of the simulation of the injection molding process by means of numerical integration from the extended Jeffery equation".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		11/7/2022Primary Examiner, Art Unit 2146